     Case: 1:20-cv-00570 Document #: 51 Filed: 02/17/20 Page 1 of 18 PageID #:1918



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
 ______________________________________________________________________________

DISH NETWORK L.L.C.,                    )
                                        )
       Plaintiff,                       )
                                        )
v.                                      )        Case No. 1:20-CV-00570
                                        )        Hon. Thomas M. Durkin
                                        )
COX MEDIA GROUP, LLC et al.,            )
                                        )
       Defendants.                      )
   ______________________________________________________________________________


                       PLAINTIFF DISH NETWORK L.L.C.’S
                   REPLY IN SUPPORT OF MOTION TO REMAND
      Case: 1:20-cv-00570 Document #: 51 Filed: 02/17/20 Page 2 of 18 PageID #:1919



                                         INTRODUCTION

       The Removing Defendants’ arguments in favor of this Court’s jurisdiction are based on three

false premises: (1) DISH Network L.L.C. (“DISH”) artfully sued Apollo Investment Fund IX, L.P.

(“Apollo”) because it knew that doing so would defeat complete diversity; (2) Apollo is not a proper

defendant; and (3) the Removing Defendants’ decision to test their fortunes in state court before

removing to this Court was wholly innocent. None of these premises is true. Apollo is a limited

partnership that is based in New York but composed of limited partners from multiple jurisdictions

whose identities and locations Apollo guards like a state secret. That information is not on Defendants’

websites, it is not in their filings with the Securities and Exchange Commission, and it is not in the

materials that were filed with the Federal Communications Commission (“FCC”). Even in the papers

that the Removing Defendants filed with this Court, they have declined to list the partners and their

citizenship. DISH first learned that some investors were from Colorado when Apollo admitted in its

removal papers that their presence defeats diversity.

       The reason that DISH included Apollo in this lawsuit had nothing to do with defeating diversity

and everything to do with the grievance at the heart of this complaint: publicly available information,

including statements by the Removing Defendants themselves, points to Apollo as central to the

scheme that was designed to misappropriate DISH’s right to retransmit the stations subject to the

retransmission agreement between Cox Media Group, LLC (“Cox”) and DISH (“Cox Retransmission

Agreement”) for the next two years. The central involvement of Apollo was:

       •   touted by Defendants in a press release stating the “Apollo Funds” would be acquiring and
           operating the stations;

       •   relied upon in the application filed with the FCC, which stated under penalty of perjury that
           the Apollo “funds,” of which Apollo was the only one identified, were involved in the
           “instant transaction,” caused the transactions to be financed, and were “steward[s]” of the
           companies they acquire by supporting “value creation” and “strategically build[ing]
           acquired businesses”; and



                                                   1
      Case: 1:20-cv-00570 Document #: 51 Filed: 02/17/20 Page 3 of 18 PageID #:1920



       •   reported by the trade press, which stated that the Cox stations were acquired by a “new
           media company” majority owned by “private equity funds” managed by Apollo Global
           Management (“Apollo Global”).

Apollo’s role in the scheme was also suggested by the corporate organizational chart appended to the

FCC application, which listed no fewer than four Apollo IX entities, putting Apollo’s fingerprints all

over the transactions that were designed to harm DISH. These, then, are the reasons why DISH

asserted claims against Apollo.

       The Removing Defendants claim that this evidence should be ignored because, according to

them, Apollo had absolutely no involvement in the transactions at issue in this case: it did not make

the decision to enter the transactions, it did not directly invest in the entities involved in the

acquisitions, and it is not a partner or member of any of the entities in the ownership structure of the

stations. Rather than submitting any documents to support these arguments, however, they rely solely

on declaration testimony of a witness who has never been cross-examined. There are many problems

with this testimony. The idea of Apollo as a purely passive investor collides once again with what the

Removing Defendants said in the FCC application: they said that the Apollo funds are involved in

funding the transactions and running the show by creating value and building businesses, and in fact

argued that other Apollo parties, not Apollo, were insulated private investors. Moreover, media

reports, including one submitted in the Removing Defendants’ materials, show that the Removing

Defendants sought “to use some of Northwest Broadcasting’s contracts, which have higher fees than

Cox’s, to hike up fees from the cable operators,” see Dkt. No. 47-7, Opp. at Ex. F at 3 (ECF Page No.

1797), and that “[a] motivation for Apollo’s deal-making is its belief that it can greatly increase the

fees most of the television stations it is acquiring receive from pay-TV distributors in return for

carrying their channels.” Ex. 10, Joe Flint and Miriam Gottfried, Apollo to Buy Majority Stake in Cox

TV Stations, W.S.J. (Feb. 15, 2019). There are thus many indications that Apollo caused the

transactions to be funded precisely based on the hope of the unlawful conduct of which DISH


                                                   2
          Case: 1:20-cv-00570 Document #: 51 Filed: 02/17/20 Page 4 of 18 PageID #:1921



complains. The Removing Defendants, for their part, have not provided DISH with the offering

memorandum that would provide the basis for Apollo’s investment decisions despite DISH’s request

for it.

           In any event, even if the Court were inclined to give credence to the declaration, the only thing

it does is create a factual dispute with the public statements about Apollo’s involvement. And that is

insufficient: all factual disputes are resolved in DISH’s favor when there is a claim of fraudulent

joinder. Hayes-Murphy v. Gonzalez, No. 12 CV 5899, 2012 WL 6590500, at *4 (N.D. Ill. Dec. 18,

2012).

           Defendants’ diversity argument boils down to a contention that DISH mistakenly sued the

wrong entity. The Removing Defendants effectively say that, rather than suing the party that is the

locus of funding activity and stands to profit handsomely from Defendants’ bad faith conduct, DISH

should have sued the four other Apollo IX entities (AP IX (PMC) VoteCo, LLC; AP IX Titan Holdings

GP, LLC; AIF IX (PMC Equity AIV), L.P.; and AP IX Titan Holdings, L.P.), which they claim were

the real entities that controlled and funded the transactions. Of course, the status of Apollo as an

appropriate defendant does not preclude the same status for these additional Apollo IX entities. DISH

has accepted the Removing Defendants’ invitation and contemporaneously is amending its complaint

to join these additional Apollo IX entities to its lawsuit. DISH believes that their presence, too, may

add to the absence of complete diversity to the extent that the partners of AIF IX (PMC Equity AIV),

L.P. include citizens of Colorado. Even assuming that, as the Removing Defendants claim happened

here, a party sues the wrong entity and suing the right one would defeat complete diversity, courts will

permit an amendment to the complaint and remand the case to state court. See, e.g., Cue v. Learjet

Inc., 837 F. Supp. 2d 788, 793-94 (N.D. Ill. 2011).

           Finally, the Removing Defendants have failed to demonstrate that their affirmative attempts to

dissolve the temporary restraining order in state court did not waive their ability to remove. In every


                                                      3
       Case: 1:20-cv-00570 Document #: 51 Filed: 02/17/20 Page 5 of 18 PageID #:1922



case cited by the Removing Defendants that did not find waiver in the context of a temporary

restraining order, the removing party did not voluntarily invoke the state court’s jurisdiction. Each is

a case where the subsequently removing party simply defended itself in the context of a request for a

temporary restraining order or requested that the court maintain the status quo to avoid irreparable

harm. Here, in contrast, the Removing Defendants twice invoked the state court’s jurisdiction, asking

the state court on January 21 and January 24 to dissolve the temporary restraining order. Only after

losing twice did the Removing Defendants remove, after having waived the ability to do so.

                                            ARGUMENT

  I.    The Removing Defendants Have Failed To Establish that Apollo Was Fraudulently
        Joined.

        In their opposition, the Removing Defendants do not appear to appreciate the burden that they

must meet to demonstrate that Apollo was fraudulently joined. Competing evidence is not enough:

they must demonstrate that there is no evidence of Apollo’s involvement in the scheme to terminate

DISH’s contract right in bad faith and that there is no chance of success on DISH’s claims against

Apollo. See Blockinger v. Reach Med. Holdings, Inc., No. 09-CV-1805, 2009 WL 3617530, at *3

(N.D. Ill. Oct. 28, 2009) (“Defendants must convince the Court that the claim against the in-state

defendant simply has no chance of success.”). Here, DISH has sought a declaration of its rights under

its contract with Cox but also seeks damages for Defendants’ interference with that contract and other

tortious acts. Apollo is a proper defendant in those claims.

        a.     The Public Documents and DISH’s Sworn Allegations Establish that Apollo Was
               Involved in the Bad Faith Scheme.

        If the Court were to read the Removing Defendants’ opposition in a vacuum, it would conclude

that there was no evidence of Apollo’s involvement in the scheme to usurp DISH’s right to retransmit

the Cox stations for the next two years. Yet, in their very first press release about the transactions,

Defendants stated that Cox had reached an agreement with “funds . . . managed by affiliates of [Apollo


                                                   4
      Case: 1:20-cv-00570 Document #: 51 Filed: 02/17/20 Page 6 of 18 PageID #:1923



Global]” to buy the Cox stations and that the “Apollo Funds” would form a “new company to operate

these stations.” Dkt. No. 25-10, Ex. 9, Apollo Global Press Release. In their FCC application,

Defendants stated that the Apollo “funds [were] involved in the instant transaction” and suggested that

those “funds” would be providing “follow on capital” to “build [the] acquired businesses.” Dkt. No.

25-7, Ex. 6, Motion to Dissolve at Ex. C at 12 (ECF Page No. 603). Then, when specifically discussing

the Apollo “funds” in the comprehensive exhibit, Defendants noted that Apollo would be “direct[ing

its] limited partners to directly commit capital” to the transactions designed to terminate DISH’s

contract right. Ex. 11, Comprehensive Exhibit at 4. 1 Defendants also included an ownership chart that

listed four Apollo IX entities (AP IX (PMC) VoteCo, LLC; AP IX Titan Holdings GP, LLC; AIF IX

(PMC Equity AIV), L.P.; and AP IX Titan Holdings, L.P.), putting Apollo’s stamp all over the

transactions. Dkt. No. 25, Mem. at App’x A. And the FCC Declaratory Ruling specifically says

“Apollo Investment Fund IX, L.P. … will make capital calls to its predominately U.S. owned investors

that are organized under U.S. law” to fund the transactions. Ex. 12, Terrier Media Buyer, Inc.,

Declaratory Ruling, 34 FCC Rcd. 10544, 10546 ¶ 5 (2019).

       Crucially, Defendants not only conceded Apollo’s involvement but affirmatively touted it,

presumably as a reason why the FCC should approve the transactions. In their words: Apollo is a

“steward” of the companies it acquires by supporting “value creation” and “strategically build[ing]

these businesses.” Dkt. No. 25-7, Ex. 6, Motion to Dissolve at Ex. C at 12 (ECF Page No. 603). In all




1
 Defendants further cemented the affirmative involvement of Apollo in the transactions in their FCC
application by not characterizing it as an insulated investor. This means that Apollo was an affirmative
actor in the transactions. 47 C.F.R. § 1.5000 et seq.


                                                   5
      Case: 1:20-cv-00570 Document #: 51 Filed: 02/17/20 Page 7 of 18 PageID #:1924



of these public statements and FCC documents, Defendants’ own statements demonstrate that Apollo

was both financing and directing the transactions at the heart of this case. 2

        b.      The Removing Defendants at Most Create a Factual Dispute that Cannot Support
                Fraudulent Joinder.

        In an attempt to establish that Apollo was not involved in the transactions, the Removing

Defendants entirely rely on a declaration of one of the principals at Apollo Global. Opp. at 10-11. Of

course, the untested declaration testimony of an interested witness must be seen for what it is. But

there are more fundamental problems with the testimony.

        First, the testimony does not address many of the public statements that Defendants made about

Apollo’s involvement, including the statement made in the FCC application that Apollo caused each

of the transactions at issue in this case to be funded. Compare Ex. 11, Comprehensive Exhibit at 4,

with Dkt. No. 47-4, Opp. at Ex. C. The declarant says only that none of the money used for the

transactions actually “passed through” Apollo. Even if this were true, it is beside the point. Apollo’s

affirmative actions—including causing its limited partners to fund the transactions—to consummate

the transactions sit at the heart of this case. See Ex. 11, Comprehensive Exhibit at 4.

        Second, not only did the Removing Defendants state proudly to the FCC that the Apollo funds

(including Apollo) are value-creating and strategically building stewards of the businesses they

acquire; they also made clear they did not consider Apollo a passive investor. Instead, they pointed to

other Apollo entities as passive investors. Id. at 2. 3




2
  And that is not the only evidence. The trade press also reported on Apollo’s involvement in the
transactions at issue. For example, in news stories following the completion of the transactions, the
trade press reported that “private equity funds management by affiliates of Apollo Global” had
acquired the Cox stations. Ex. 13, Insider Radio, Apollo Affiliates Complete Cox Radio, TV
Acquisition (Dec. 17, 2019).
3
 Insulation is the set of criteria used by the FCC to determine passive investor status. See, e.g., 47
C.F.R. § 73.3555, n. 2(b).

                                                     6
      Case: 1:20-cv-00570 Document #: 51 Filed: 02/17/20 Page 8 of 18 PageID #:1925



       Third, the trade press reported that the transactions were structured in a manner designed to

cancel the Cox Retransmission Agreement and foist higher fees on DISH. Dkt. No. 47-7, Opp. at Ex.

F at 3 (ECF Page No. 1797) (noting that Apollo Global sought “to use some of Northwest

Broadcasting’s contracts, which have higher fees than Cox’s, to hike up fees from the cable

operators”); Ex. 10, Joe Flint and Miriam Gottfried, Apollo to Buy Majority Stake in Cox TV Stations,

W.S.J. (Feb. 15, 2019) (“A motivation for Apollo’s deal-making is its belief that it can greatly increase

the fees most of the television stations it is acquiring receive from pay-TV distributors in return for

carrying their channels, the people said. Northwest Broadcasting has lucrative deals for those fees,

known as retransmission-consent fees, with major cable and satellite distributors.”). In the words of

one report, “Apollo [was] going to use the ‘after-acquired’ clauses in its retrans contracts to

immediately boost retrans fees for all the Cox stations.” Ex. 14, Henry Jessell, Musings About Apollo-

Cox-Northwest-Nexstar, TVNewsCheck (Feb. 25, 2019).

       No matter how active or passive an investor Apollo is, and no matter whether a steward or an

absentee overlord, it seemed to have invested in the acquisitions based on the promise of the unlawful

conduct that is at issue here. Despite DISH’s request, Defendants have not provided DISH with the

offering memorandum that would provide the basis for Apollo’s investment decisions—a

memorandum that presumably builds the business case on the hope that Defendants would extricate

themselves from the Cox Retransmission Agreement.

       All of this supports the assertion that Apollo was at the center of the transactions that harmed

DISH, made decisions to move those transactions forward, and caused those transactions to be funded.

And this is precisely what DISH alleged in its complaint as to Apollo’s involvement. See, e.g., Verified

Compl. ¶ 3 (stating that Apollo and other entities were “at the heart of this scheme”); id. ¶ 54 (stating

that Apollo was engaged in the transactions that were “attempted for no economic purpose other than




                                                   7
      Case: 1:20-cv-00570 Document #: 51 Filed: 02/17/20 Page 9 of 18 PageID #:1926



to deny DISH the right it negotiated under the Cox Retransmission Agreement”); id. ¶ 44 (stating that

Apollo “controlled” the entity that entered into the purchase agreements for the transactions).

       Fourth, the testimony offered by the Removing Defendants at most creates a fact issue. While

Apollo may not be a partner or member of the entities that ultimately acquired the Cox stations and

Northwest stations (if the Removing Defendants are to be believed), it does not mean Apollo did not

participate in the transactions (through funding, direction, or otherwise) or have some say in how they

were structured. This is what the publicly available information declares and nothing submitted by the

Removing Defendants conclusively refutes that. 4 At best it creates a fact issue that must be resolved

in DISH’s favor. See Hayes-Murphy, 2012 WL 6590500, at *4; CC Indus., Inc. v. ING/ReliaStar Life

Ins. Co., No. 03 C 2075, 2003 WL 21360905, at *4 (N.D. Ill. June 11, 2003); Cty. of Cook v. Mellon

Stuart Co., 812 F. Supp. 793, 797 (N.D. Ill. 1992) (remanding where affidavits created factual dispute).

       c.      DISH’s Allegations and the Public Documents Establish that DISH Has a Cause
               of Action Against Apollo.

       The Removing Defendants misapprehend the nature of DISH’s claims against Apollo: DISH

is not attempting to hold Apollo liable for the “acts or omissions” of other entities. Opp. at 14. Instead,



4
  The declaration does not even establish that Apollo had no involvement in the transactions at issue
in this case. The declaration attempts to distance Apollo from the transactions by stating that its general
partner (Apollo Advisors, IX), through a contracted investment advisor (Apollo Management IX, L.P.),
is the only entity that took any action with respect to transactions. Dkt. No. 47-4, Opp. at Ex. C ¶ 5
(ECF Page No. 1775). Its general partner, however, is acting on the partnership’s behalf, so the conduct
of its general partner is fairly attributed to it. Moreover, the web of facts concerning who is acting on
behalf of whom show that there many issues about Apollo’s involvement that need to be worked
through in the discovery process, so now is not the time to dismiss Apollo.
Indeed, the Removing Defendants do not seem to appreciate the fact that Apollo is listed in their FCC
application and the FCC’s order, which may be one reason why they have claimed fraudulent joinder.
In a letter sent to counsel for DISH on February 14, 2020, counsel for the Removing Defendants stated
that Apollo was not listed in the FCC application and relied on a statement in the declaration that did
not (and could not) support that proposition. Ex. 15, Letter from John Skakun (Feb. 14, 2020). The
declaration, in fact, supported a different proposition—that Apollo was not listed in the FCC order,
which is itself wrong. In reality, Apollo is referred to both in the FCC application and in the order.


                                                    8
     Case: 1:20-cv-00570 Document #: 51 Filed: 02/17/20 Page 10 of 18 PageID #:1927



DISH has brought claims against Apollo for the affirmative acts of Apollo in the transactions that were

designed to usurp DISH’s rights under the Cox Retransmission Agreement. See, e.g., Verified Compl.

¶ 3 (stating that Apollo and other entities were “at the heart of this scheme”); id. ¶ 54 (stating that

Apollo was engaged in the transactions that were “attempted for no economic purpose other than to

deny DISH the right it negotiated under the Cox Retransmission Agreement”); id. ¶ 44 (stating that

Apollo “controlled” the entity that entered into the purchase agreements for the transactions); id. ¶ 124

(stating that Defendants, including Apollo, engaged in unfair competition by knowingly and

intentionally misappropriating DISH’s rights). 5

       While the Removing Defendants want to fault DISH for “collective pleading,” they grudgingly

recognize that DISH asserted specific allegations against both Apollo and Apollo Global for their

conduct in the scheme to harm DISH. Opp. at 12-14. 6 DISH has not engaged in improper collective

pleading simply because some of its allegations are directed at both Apollo and Apollo Global. See

Smith-Brown v. Ulta Beauty, Inc., No. 18 C 610, 2019 WL 932022, at *7 (N.D. Ill. Feb. 26, 2019)

(allegations against two intertwined business entities sufficient to survive motion to dismiss where

complaint alleged plausible basis for claims against both entities). These allegations are collectively




5
  Courts have made clear that actions by a corporate entity to direct the behavior of an affiliate where
injury is foreseeable are actionable. See Forsythe v. Clark USA, Inc., 224 Ill. 2d 274, 290 (2007);
Horsehead Indus., Inc. v. Metallgesellschaft AG, 657 N.Y.S.2d 632, 633 (1997).
6
  All of the “collective pleading” cases cited by the Removing Defendants are distinguishable because,
in each of the cases, the plaintiffs lumped together all of the defendants and failed to distinguish
between them in the allegations. See Bank of Am., N.A. v. Knight, 725 F.3d 815, 818 (7th Cir. 2013)
(Contention that all “defendants looted the corporation—without any details about who did what—is
inadequate.”); Chamberlain Grp., Inc. v. Techtronic Indus. N. Am., Inc., No. 16 CV 06113, 2017 WL
4269005, at *3 (N.D. Ill. Sept. 26, 2017) (improper collective pleading where plaintiff failed to
distinguish between corporate defendants); Rehabcare Grp. E., Inc. v. CC Care, LLC, No. 15 C 10876,
2016 WL 2595108, at *6 (N.D. Ill. May 4, 2016) (allegations that “defendants” made promises,
representations and requests did not provide sufficient notice of the basis for plaintiff’s promissory
estoppel claim against individual defendant). Here, DISH did not do this. It, instead, broke out Apollo
and Apollo Global and asserted specific allegations of tortious conduct against them.

                                                   9
     Case: 1:20-cv-00570 Document #: 51 Filed: 02/17/20 Page 11 of 18 PageID #:1928



pled against Apollo and Apollo Global because the facts demonstrate that both of the entities engaged

in the tortious conduct being alleged. The Removing Defendants’ real complaint with the allegations

pled against Apollo and Apollo Global is that they want to dispute them. But now is not the time to

resolve factual disputes. See CC Indus., Inc., 2003 WL 21360905, at *4.

       When the factual disputes are resolved in DISH’s favor, it is clear that it has “colorable claims”

against Apollo that defeat the Removing Defendants’ contention of fraudulent joinder. Peters v. AMR

Corp., No. 95 C 1417, 1995 WL 358843, at *3-4 (N.D. Ill. June 13, 1995). As stated in DISH’s opening

brief, the burden on the Removing Defendants to establish fraudulent joinder is high. Mem. at 7-8. In

evaluating whether a party has been fraudulently joined, “the Court must be careful not to use the

evidence to ‘pre-try’ the case.” Smith v. Phillip Morris USA Inc., No. 18 C 06397, 2019 WL 4750119,

at *3 (N.D. Ill. Sept. 30, 2019). The Removing Defendants must show that DISH has “no chance of

success” on its claims against Apollo. See Blockinger, 2009 WL 3617530, at *3. The Removing

Defendants have not done this.

       The Removing Defendants contend that DISH’s allegations against Apollo cannot support an

unfair competition claim because it has also asserted a contract claim. Opp. at 16. This argument is

meritless. A mere two sentences above this argument, the Removing Defendants assert that Apollo “is

not a party to any of the relevant contracts” and, as a result, DISH does not have a contract claim

against Apollo. Id. The Removing Defendants cannot ignore DISH’s tort claims to have it both ways.

       Moreover, the Removing Defendants misunderstand the nature of the case law that they cite.

In those cases, the courts make clear that an unfair competition claim, for example, is only duplicative

of a contract claim when the conduct alleged for the unfair competition claim was identical to the

conduct alleged for the breach of contract claim. See, e.g., Bytemark, Inc. v. Xerox Corp., 342 F. Supp.

3d 496, 509-10 (S.D.N.Y. 2018) (denying motion to dismiss unfair competition claim where plaintiff

alleged wrongful conduct extraneous to the contract that suggested defendants undertook “affirmative


                                                  10
     Case: 1:20-cv-00570 Document #: 51 Filed: 02/17/20 Page 12 of 18 PageID #:1929



steps to internationally harm plaintiff”). This is not the case here. DISH alleges that Defendants

breached the Cox Retransmission Agreement because they have taken the position that DISH no longer

has a right to retransmit the Cox stations even though the acquisitions of Cox and Northwest stations

were concurrent and did not trigger the termination provisions and “After-Acquired” station provisions

in the retransmission agreements. See Verified Compl. ¶¶ 70-75, 95-108. On the other hand, even if

the acquisitions triggered the termination provisions and “After-Acquired” station provisions in the

retransmission agreements, DISH alleges that Defendants, including Apollo, engaged in unfair

competition because they used confidential knowledge of the retransmission agreements to

misappropriate DISH’s right to retransmit the Cox stations for the next two years in bad faith and for

their own benefit. See id. ¶¶ 50, 54, 68, 122-126. And Apollo’s conduct—engineering and funding

the transactions with “no economic purpose other than to deny DISH the right it negotiated under the

Cox Retransmission Agreement,” see id ¶¶ 50, 54—establishes a claim for unfair competition. See

Dior v. Milton, 155 N.Y.S.2d 443, 457 (Sup. Ct.), aff'd, 156 N.Y.S.2d 996 (1956) (allegation that

defendants interfered with the plaintiffs’ valuable contractual relationships with their licensees enough

to sustain cause of action for unfair competition); Flexitized, Inc. v. Nat'l Flexitized Corp., 335 F.2d

774, 782 (2d Cir. 1964) (“Particularly where the defendant’s conduct has involved a clear attempt to

profit at the expense of the plaintiff . . . New York courts have deemed the conduct to be unfair

competition.”). 7


7
  The Removing Defendants quote Franklin First Financial, Ltd. v. Contour Mortgage Corp. in their
opposition and say “DISH alleges nothing of the sort,” but do not explain what they mean. Opp. at 17.
Based on the italics, the Removing Defendants presumably are claiming that DISH has not alleged
bad-faith misappropriation by exploitation of proprietary information or a trade secret. New York law
does not require a plaintiff to prove that the misappropriation was by exploitation of proprietary
information or a trade secret to establish a claim for unfair competition. Redf Organic Recovery, LLC
v. Rainbow Disposal Co., 985 N.Y.S.2d 10, 11 (2014) (allegations that defendant acted in bad faith in
misappropriating a commercial advantage belonging to plaintiff sufficient to survive motion to dismiss
unfair competition claim). Even if it did, DISH has pled allegations sufficient to demonstrate that the


                                                   11
       Case: 1:20-cv-00570 Document #: 51 Filed: 02/17/20 Page 13 of 18 PageID #:1930



        As for the Removing Defendants’ claim that the allegations are insufficient because Apollo is

“not a party to any of the relevant contracts” so there is no “actual controversy” between DISH and

Apollo for which to make a declaratory judgment, Opp. at 16, DISH suspects that the Removing

Defendants would say this about any of them (if it helped them with diversity). But the facts

demonstrate that this is not the case because the station acquisitions were concurrent. See Verified

Compl. ¶¶ 70-75. And because the Removing Defendants were required to assume the obligations

under the Cox Retransmission Agreement and perform under it, there is an actual controversy with

these defendants for which a declaratory judgment is needed. Gizmo Beverages, Inc. v. Park, No.

SACV171037DOCJDEX, 2017 WL 6941362, at *3 (C.D. Cal. Sept. 18, 2017) (“Parties may seek

declaratory judgment to determine disputed rights and legal relations under contract.”).

 II.    Even If the Court Ignores the Citizenship of Apollo, the Court Will Still Lack Diversity
        Jurisdiction.

        According to the Removing Defendants, the entities that sit “atop the organizational structure”

and that were the architects of this deal were AP IX (PMC) VoteCo, LLC; AP IX Titan Holdings GP,

LLC; AIF IX (PMC Equity AIV), L.P.; and AP IX Titan Holdings, L.P. Opp. at 3. While this intricate

game of “three card monte” cannot extricate Apollo from this lawsuit, this does not mean that these

additional companies, too, are not appropriate defendants. Indeed, DISH takes Defendants’ assertion

seriously and is contemporaneously amending its complaint to name the other Apollo IX entities, too.

The addition of these entities may be an additional ground defeating diversity to the extent that the

partners of AIF IX (PMC Equity AIV), L.P. include citizens of Colorado—and it is notable that

Removing Defendants hide the citizenship of these investors as they do that of the partners in Apollo.




misappropriation occurred by Apollo exploiting the knowledge of the terms of Cox Retransmission
Agreement, which is confidential and proprietary. See Verified Compl. ¶¶ 24, 50, 54.

                                                  12
       Case: 1:20-cv-00570 Document #: 51 Filed: 02/17/20 Page 14 of 18 PageID #:1931



In the continued absence of complete diversity, the Court should remand this matter. See, e.g., Cue,

837 F. Supp. 2d at 793 (remanding case after plaintiff amended complaint to add non-diverse entity).

III.    The Removing Defendants Waived Their Ability To Remove by Twice Moving the State
        Court To Dissolve the Temporary Restraining Order.

        The Removing Defendants claim that they did not waive their right to remove, Opp. at 18, but

the cases that they cite stand only for one simple proposition: if the removing party has not voluntarily

invoked the state court’s jurisdiction, then it has not waived its ability to remove. For example, in

three of the cases, the court found that opposing a request to issue a temporary restraining order or a

request to continue a temporary restraining order—both entirely defensive actions—did not waive the

defendants’ ability to remove. See Rothner v. City of Chicago, 879 F.2d 1402, 1418–19 (7th Cir.

1989); Radaszewski v. Garner, 2002 WL 31430325, at *5 (N.D. Ill. Oct. 21, 2002); Blair v. City of

Chicago, 1988 WL 6918, at *1 (N.D. Ill. Jan. 26, 1988). 8 In the fourth case, Cahill v. Ivex Novacel,

Inc., 2004 WL 2064305 (N.D. Ill. Sept. 1, 2004), the court found that the removing party had not

waived its ability to remove even though it had filed a request for, and obtained, a temporary restraining

order from the state court to avoid immediate irreparable injury. Id. at *1-3. While the removing

party’s request to the state court for a temporary restraining order appeared to be a voluntary invocation

of the state court’s jurisdiction, the federal court held that it was not. Id. at *3. This is because,

according to the federal court, the removing party only requested the temporary restraining order based

on a “perceived emergency” to protect the status quo and avoid irreparable harm. Id. In other words,

it was forced to petition the state court for relief or suffer irreparable harm.

        None of those factors applies to this case. Specifically, the Removing Defendants made an

affirmative decision to request that the state court dissolve the temporary restraining order not once


8
 The Removing Defendants’ citation to Wright & Miller, which says that “defending” the state-court
action prior to the expiration of the removal period does not constitute waiver, is consistent with these
cases.

                                                     13
     Case: 1:20-cv-00570 Document #: 51 Filed: 02/17/20 Page 15 of 18 PageID #:1932



but twice. As detailed in DISH’s motion to remand, they were not simply opposing DISH’s request

for a temporary restraining order or acting out of a need to prevent irreparable harm. They were,

instead, testing the waters in state court, then diving in these waters headfirst, and asking for affirmative

relief. These types of affirmative acts invoking the state court’s jurisdiction have been found to evince

a party’s intent to litigate in that forum and waive any right to right to removal. See Johnson v.

Heublein Inc., 227 F.3d 236, 244 (5th Cir. 2000) (holding that by “filing both motions to dismiss and

a motion for summary judgment in the state court proceeding” defendant had waived its right to

remove); Fate v. Buckeye State Mut. Ins. Co., 174 F. Supp. 2d 876, 882 (N.D. Ind. 2001) (holding that,

because defendant “sought affirmative action in state court,” it “evidenced an intent to litigate in state

court,” and had waived its right to remove); McKnight v. Illinois Cent. R.R., 967 F. Supp. 182, 186

(E.D. La. 1997) (same).

        Here, the Removing Defendants also have used the removal process to try to avoid the impact

of the temporary restraining order. A primary focus in the temporary restraining order briefing and at

the hearing on Defendants’ Motion to Dissolve was the risk to which DISH would subject itself if it

continued to retransmit the Cox stations during the pendency of this lawsuit, including Defendants’

claims of willful copyright infringement, which carry the potential for draconian sanctions. As DISH

explained to the state court, no reasonable company would take that risk no matter how unlikely it is

that the there would be an adverse finding against it. As a result, DISH told the state court that it would

be required to shut off the Cox stations in the absence of a temporary restraining order, which would

cause it irreparable harm. When the state court issued its ruling, it recognized this risk to DISH and

crafted its order so as to avoid this risk. Specifically, the state court ordered that Defendants were

prevented from taking any action that interfered with DISH’s contractual right to retransmit during the

duration of its order and had to treat the Cox Retransmission Agreement (which gives DISH the right




                                                     14
     Case: 1:20-cv-00570 Document #: 51 Filed: 02/17/20 Page 16 of 18 PageID #:1933



to retransmit the Cox stations) as if it is still in full force and effect. Dkt. No. 1 at App’x at Temporary

Restraining Order (Jan. 24, 2020) (ECF Page Nos. 295-297).

       After the state court issued its order, the Removing Defendants removed this case and

simultaneously filed a lawsuit against DISH in this Court for willful copyright infringement for

supposedly retransmitting without consent, based on assertions that blatantly disregard the State

Court’s order. Dkt. No. 1, Notice of Removal; Terrier Media Buyer, Inc. v. DISH Network, L.L.C.,

Case No. 1:20-cv-583, Dkt. No. 1, Compl. (N.D. Ill. Jan. 24, 2020). In other words, the Removing

Defendants removed this lawsuit in the hope that they would not be taken to task by the state court

judge for their violation of the temporary restraining order. While DISH intends to redress this

violation at the appropriate time with the appropriate court after this Motion to Remand is decided, this

Court should not overlook the clear intent of the Removing Defendants in seeking a path away from

the state court whose order they have flouted. In similar circumstances where the removing party has

sought removal for improper purposes, courts have remanded the matter to state court. See, e.g.,

Handlon v. Allis-Chalmers Coal Gas Corp., 666 F. Supp. 153, 154 (S.D. Ill. 1987) (granting motion

to remand where defendant was using right to remove as an appeal device); Kiddie Rides USA, Inc. v.

Elektro-Mobiltecknik GMBH, 579 F. Supp. 1476, 1480 (C.D. Ill. 1984) (“Defendant may not, after

having argued and lost an issue in state court, remove the action to federal court for what is in effect

an appeal of the adverse decision.”).

                                            CONCLUSION

       For the foregoing reasons and the reasons stated in its opening brief, DISH respectfully requests

the Court grant its Motion to Remand, remand this lawsuit, and award it attorneys’ fees.




                                                    15
     Case: 1:20-cv-00570 Document #: 51 Filed: 02/17/20 Page 17 of 18 PageID #:1934



Dated: February 17, 2020                     Respectfully submitted,

                                            /s/ Michael Dockterman
                                            Pantelis Michalopoulos (pro hac vice)
                                            Michael Dockterman (ARDC #: 3121675)
                                            Jared R. Butcher (pro hac vice)
                                            STEPTOE & JOHNSON LLP (Firm ID: 43315)
                                            227 West Monroe, Suite 4700
                                            Chicago, Illinois 60606
                                            Telephone: (312) 577-1243
                                            Fax: (312) 577-1370

                                            - and -

                                            1330 Connecticut Avenue, N.W.
                                            Washington, D.C. 20036
                                            Telephone: (202) 429-3000

                                            Attorneys for Plaintiff DISH Network L.L.C
  Case: 1:20-cv-00570 Document #: 51 Filed: 02/17/20 Page 18 of 18 PageID #:1935




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that this reply was served on counsel of record via the
ECF Pacer E-Filing system on February 17, 2020, and on the parties without counsel of record in
accordance with the Federal Rules of Civil Procedure.

                                                          /s/ Michael Dockterman_______
                                                          Michael Dockterman
